Order entered May 4, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01229-CR

                             JOHNNY RAY WALKER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60285-Y

                                            ORDER

       The Court REINSTATES the appeal.

       On February 19, 2015, we ordered the trial court to make findings of fact regarding why

the clerk’s and reporter’s records had not been filed. We received the clerk’s record on March

24, 2015. We ADOPT the trial court’s findings that: (1) Sharon Hazlewood is the court reporter

who recorded the proceedings; and (2) Ms. Hazlewood stated she would file the reporter’s record

by May 1, 2015. We received the reporter’s record on April 29, 2015 and State’s Exhibit nos. 46

and 47 on May 1, 2015.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE